%)• 5^0^


                           Qlourt of Appeals
                   W\iVc\ Itstrtct of Gkxas at Dallas
                               No. 05-97-02144-CR


DAVID MCBRIDE, JR., Appellant               Appeal from the County Criminal Court
                                            No. 6 of Dallas County, Texas. (Tr.Ct.No.
      v.                                    MA97-75027-G).
                                            Opinion delivered by Justice Lagarde,
THE STATE OF TEXAS, Appellee                Justices Kinkeade and Wright
                                            participating.

                                    JUDGMENT


      Based on the Court's opinion of this date, the judgment of the trial court is
AFFIRMED.




Judgment entered October 9, 1998.



                                                                        IZjus
                                            SUE LAGARDE
                                            JUSTICE
AFFIRM; Opinion filed October 9, 1998




                                           In The

                                 (Uourt of Appeals
                      iFtfttf Ststrtrt of Gkxas at Ballas
                                    No. 05-97-02144-CR



                            DAVID MCBRIDE, JR., Appellant

                                              V.


                            THE STATE OF TEXAS, Appellee


                     On Appeal from the County Criminal Court No. 6
                                    Dallas County, Texas
                          Trial Court Cause No. MA97-75027-G


                                      OPINION

                      Before Justices Lagarde, Kinkeade, and Wright
                               Opinion By Justice Lagarde

      David McBride, Jr. appeals his conviction for cruelty to animals. A jury found

appellant guilty of the offense and assessed punishment at 180 days' confinement, probated,
and a $1,000 fine.

       On October 2, 1998, we adopted the trial court's findings that (1) appellant has not

timely filed a brief, (2) appellant is not indigent, (3) appellant has not retained counsel, and
(4) appellant has failed to comply with the rules of appellate procedure. We concluded the

failure to file the reporter's record was due to appellant's fault and that appellant has

abandoned the appeal; therefore we ordered the appeal submitted without the reporter's

record and briefs. See Tex. R. App. P. 37.3(c), 38.8(b)(4).

       Absent appellant's brief, no points of error are properly before the Court. Our

examination of the records does not reveal any fundamental error. Accordingly, we affirm

the trial court's judgment.


                                                   SUE LAGARDE
                                                   JUSTI




Do Not Publish
Tex. R. App. P. 47.3
972144F.U05




                                            .">.
                                 Fifth Court of Appeals
                           Case Party & Attorney Address List
                                                                             Page:    1
                                                                Date Printed: 10/09/1998


               Case Number: 05-97-02144-CR       Date Filed: 12/11/1997


Style: McBride, Jr., David
      v.

      The State of Texas


APP   David McBride, Jr.
      OTH 059702144
      4549 Arcady
      Dallas, TX 75205
      Phone 214/522-8007


CLK County Clerk
      DCK 00000CCC6
      County Criminal Court No. 6
      Frank Crowley Courts Building
      133 N. Industrial Blvd
      Dallas, TX 75207

JDG   Judge
      JDG 00000CCC6
      County Criminal Court No. 6
      Frank Crowley Courts Building
       133 N. Industrial Blvd
       Dallas, TX 75207



STA    Sue Korioth
       ATT 011681975
       Assistant District Attorney
       Frank Crowley Courts Building
       133 North Industrial Blvd., LB 19
       Dallas, TX 75207
       Phone 214/653-3629
       Fax 215/653-3643
                        s,^-:iSi^^ii:^W^;/^^*^'.;^^*S




Author of Opinion by Justice Lagarde

Rehear denied


**THIS CASE IS RELEASED FOR PUBLICATION                 YES / NO